Case 1:20-cv-01339-MN Document 19-2 Filed 12/23/20 Page 1 of 20 PageID #: 462




                          Exhibit 2
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 2
                                            Filed 11/22/19   of 201 PageID
                                                           Page            #: 463
                                                                    of 19 Page  ID
                                   #:8126




                 EXHIBIT “E”
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 3
                                            Filed 11/22/19   of 202 PageID
                                                           Page            #: 464
                                                                    of 19 Page  ID
                                   #:8127



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                        WESTERN DIVISION

KAJEET, INC.,                               CASE NO. 8:18-cv-01519-JAK-PLA
                   Plaintiff,
                   vs.
QUSTODIO, LLC,
                   Defendant.               JURY TRIAL DEMANDED



  DECLARATION OF DR. CHARLES D. KNUTSON IN SUPPORT OF PLAINTIFF’S
     RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS




      Dated: December 20, 2018                    _______________________
                                                  Charles D. Knutson




                                  Page 1 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 4
                                            Filed 11/22/19   of 203 PageID
                                                           Page            #: 465
                                                                    of 19 Page  ID
                                   #:8128



I.    INTRODUCTION

      1.     My name is Charles D. Knutson. I am over 18 years of age and

competent to testify to the facts stated herein. I have personal knowledge of the

facts stated herein. I declare under penalty of perjury under the laws of the United

States that they are true and correct.

      2.     The following statements set forth my opinions in the above-

referenced matter relating to the patent eligibility of the claims of the Patents-in-

Suit, and the basis for them. The statements expressed herein do not constitute an

exhaustive discussion of each and every detail that relates to or supports my

opinions. As such, I reserve the right to explain and support my opinions further. I

also reserve the right to supplement, alter or modify my opinions if necessary to

respond to additional positions taken by Defendant Qustodio, LLC.

      A.     Scope of Engagement and Compensation

      3.     I was retained by the law firm of Friedman, Suder & Cooke, P.C.

(“FSC”) on behalf of their client Kajeet, Inc. (“Kajeet”), to provide expert analysis

and to opine on subject matter relating to the patent eligibility of the claims of the

Patents-in-Suit.

      4.     I have been asked to submit my opinions on the disclosure and

claimed inventions of the Patents-in-Suit, the problems solved thereby, the



                                     Page 2 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 5
                                            Filed 11/22/19   of 204 PageID
                                                           Page            #: 466
                                                                    of 19 Page  ID
                                   #:8129



technological advancements giving rise to those problems, and what was routine,

conventional, and/or well-known in the art of mobile communication device

controls at the time of invention.

      5.     Under the terms of my agreement, I am being paid an hourly rate for

my services, plus necessary and reasonable reimbursements related to the services

provided. I will receive no other compensation for my work. I have no financial

interest in the outcome of this case, and my compensation is not dependent in any

way on the outcome of this case.

      B.     QUALIFICATIONS

      6.     I received my Doctor of Philosophy (Ph.D.) degree in Computer

Science from Oregon State University in 1998. I received my Master of Science

(M.S.) and Bachelor of Science (B.S.) degrees in Computer Science from Brigham

Young University (1994, 1988). I have been engaged in the software development

industry since 1986 in engineering, management, research, and instructional

positions. I was employed at Hewlett-Packard and Novell, Inc. from 1988 to 1994,

developing data communications software and systems.

      7.     I have been a Computer Science faculty member at Oregon State

University (1999 to 2000), Brigham Young University (2000 to 2014), and Utah

Valley University (2018 to present). I am currently an Emeritus Professor of


                                     Page 3 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 6
                                            Filed 11/22/19   of 205 PageID
                                                           Page            #: 467
                                                                    of 19 Page  ID
                                   #:8130



Computer Science at Brigham Young University and an Associate Professor of

Computer Science at Utah Valley University. I founded the Mobile Computing

Lab at Brigham Young University in 2000, conducting research in wireless data

communications and mobile computing platforms and systems. I developed and

taught courses at BYU in wireless data communications, social network analysis,

social media, and ethics and computers in society.

      8.     Between August 2007 and 2010 I developed and taught parenting

classes on online safety at BYU’s Campus Education Week. In September 2007 I

founded the Internet Safety Podcast, which became the most popular podcast on

the subject of Internet Safety on iTunes at the time. In 2012, I founded the Internet

Safety Project as a non-profit corporation dedicated to helping parents, leaders, and

educators protect children online. Since 2007, I have given more than 50 public

presentations, including multiple television and radio appearances, on the subject

of online safety, primarily focused on keeping children safe in the emerging

landscape of digital connectivity. I wrote a book on Internet safety published in

2014, targeted to parents and leaders of my religious faith, entitled Digital Mists of

Darkness.




                                    Page 4 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 7
                                            Filed 11/22/19   of 206 PageID
                                                           Page            #: 468
                                                                    of 19 Page  ID
                                   #:8131



      C.     DOCUMENTS REVIEWED

      9.     In preparation for providing the opinions expressed herein, I have

reviewed the Patents-in-Suit and their respective file histories, the Complaint in the

above-styled action, and Qustodio’s Motion to Dismiss (Dkt. No. 37). I have also

had discussions with litigation counsel for Kajeet to discuss the law on subject

matter eligibility for patenting.

      10.    Further, I have consulted numerous publications (including a number

of books) on data communications, networking, security, and computer science. I

have also consulted numerous publications (including a number of books) on

online child safety, digital parenting, pornography addiction, gaming addiction,

online predators, Internet filtering, parental controls, and other related topics. I

have also consulted numerous presentations and talks given around the time frame

of the filing of the Patents-in-Suit. Among the books and presentations I consulted

were publications that I have authored, public presentations I have given, slides for

public presentations I have given, and interviews I have been involved in (both as

interviewer and interviewee) concerning the subject matter of the Patents-in-Suit.

II.   THE EMERGENCE OF SMART MOBILE DEVICES

      11.    The IBM Simon is typically credited as the first commercially viable

mobile smartphone device, released initially in 1992 as “Angler” and then again in

1994 after further refinements (and a rebranding as “Simon”). The release of the

                                    Page 5 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 8
                                            Filed 11/22/19   of 207 PageID
                                                           Page            #: 469
                                                                    of 19 Page  ID
                                   #:8132



IBM Simon coincides closely to the time period in which the Worldwide Web

began to find popularity with Netscape’s release of Navigator in late 1994.

Through the late 1990’s various “personal digital assistants” (“PDAs”) were

released, including the Palm Pilot, the Apple Newton, and the Microsoft Pocket

PC. These devices, dubbed “smartphones,” expanded the set of features one came

to expect from a handheld mobile computing device, even while coexisting in the

market with what would come to be known as “feature phones.” Apple’s release of

the iPhone in 2007 signaled the dawn of mainstream smartphone usage,

accelerated one year later by the release of the App Store, which revolutionized the

ability for users to customize the capabilities of the devices they carried with them.

      12.    Between 1998 and 2005, the number of households with a cell phone

grew from 36% to 71%, according to the U.S. Census Bureau. A study by the Pew

Internet & American Life Project found that in 2004, 45% of teens had a cell

phone. Pew reported that by 2008, 71% of all teens had a cell phone, compared to

88% of parents. In the decade since that Pew report, cell phone usage among both

parents and teens has become essentially universal, and smartphone usage has

followed a similar upward trend. Fast forward almost a decade, and a recent Pew

study (conducted in 2015), now shows that 24% of teens are online “constantly,”

with 92% of teens reporting going online daily. Nearly 75% of teens either own a


                                    Page 6 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 9
                                            Filed 11/22/19   of 208 PageID
                                                           Page            #: 470
                                                                    of 19 Page  ID
                                   #:8133



smartphone or have access to one. (Teens, Social Media & Technology Overview

2015) The remaining minority undoubtedly have traditional feature phones, with

only a small sliver of the teen population in the U.S. having no access to any cell

phone at all.

      13.       The advent of ubiquitous mobile devices in the hands of children and

youth created a significant shift in the social fabric for kids, especially as

traditional parenting and teaching strategies intersected with new technical

realities, frequently with disastrous consequences. As teens became perpetually

connected, a wide range of new problems emerged, many of them unprecedented

in the experience of the parents, teachers, and ecclesiastical leaders trying to help

teens. Among these new Internet-fueled and technology-enabled struggles were the

following: 1) Internet pornography; 2) Online predators; 3) Identity theft; 4)

Cyberbullying; 5) Sexting; 6) Online gaming addiction; 7) Email dangers,

including phishing attacks, email scams of varying types, and new avenues for

predators to access children; 8) Cybercrime of various types, including credit card

theft; and, 9) Viruses and malware. This list is just the tip of the iceberg of what

was unleashed on society when we shifted to a new reality in which every teen

could potentially be digitally connected, not only to all of their friends, but to

literally every person and place on the planet at any time, day or night.


                                     Page 7 of 18
Case 8:18-cv-01519-JAK-PLA
Case 1:20-cv-01339-MN Document 19-2 146-6
                           Document  Filed 12/23/20   Page 10
                                            Filed 11/22/19    of 20
                                                            Page    PageID
                                                                  9 of     #: 471
                                                                       19 Page ID
                                   #:8134



      14.      As an example of the reality shift created by the advent of ubiquitous

digital connectivity, Mark Kastleman describes what he calls, “The Four A’s of the

Internet” (Mark B. Kastleman, The Drug of the New Millennium, 2007).

Kastleman’s focus is Internet pornography, so the descriptions below pertain

specifically to pornography. The applicability of these principles to other online

child safety concerns is obvious.

      • Accessible: Online pornography can be accessed 24/7 on a phone that

            lives in a backpack or a back pocket. No trip to an adult bookstore in the

            seedy part of town, and no ID required to obtain illicit material.

      • Affordable: Significant pornographic content is available online, to

            anyone, for free. Producers of pornography give significant content away

            because, as the drug dealer’s motto states, “The first one is free.”

      • Anonymous: Accessing online pornography is, for the most part, socially

            anonymous. There is no need to risk having one’s car spotted in the

            parking lot of a strip club when you can access the same material

            whenever you find a moment of privacy.

      • Aggressive: Even if you have every intention and motivation to avoid

            online pornography, you will almost certainly be exposed to it online

            because producers of illicit content don’t simply wait for you to stumble


                                       Page 8 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 11
                                            Filed 11/22/19    of 20
                                                           Page  10 PageID #: 472
                                                                    of 19 Page  ID
                                    #:8135



             by – they aggressively go after new users, knowing that once a user,

             especially an adolescent, is exposed to pornography, their brains will

             naturally want to see more.

       15.      The social, emotional, economic, spiritual, and physical dangers

 placed in the path of our children by the advent of ubiquitous mobile devices is

 unprecedented in the history of humanity. The best parents in the world could not

 simply take the conventional wisdom of their childhoods in the 50’s, 60’s and 70’s

 and thereby be an effective parent facing this modern problem. This is a problem

 rooted in advances in technology that requires a solution similarly rooted in

 technology. Old paradigms do not suffice.

 III. PRIOR ART               MEANS        OF    COMMUNICATION             DEVICE
 MANAGEMENT

       16.      The known systems and methods for control prior to the time of

 invention were largely inadequate and relied upon 1) denying a child all access to a

 communication device in order to prevent disallowed usage and/or 2) storing

 control policies locally on the communication device itself within accessible

 portions of the device’s memory. Solutions such as these were entirely inadequate

 to address the new parenting realities of a digitally connected generation of teens

 since they were ineffective at preventing unapproved or unsafe use and therefore




                                      Page 9 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 12
                                            Filed 11/22/19    of 20
                                                           Page  11 PageID #: 473
                                                                    of 19 Page  ID
                                    #:8136



 were tantamount to taking the phone away altogether, rather than providing an

 effective (and selective) control mechanism to promote safe use of the device.

       17.   These first solutions offered no granularity to a parent or employer to

 control access to specific functions while allowing access to the device. Further,

 they were ineffective because control mechanisms and policies were locally

 accessible through the device itself, and hence were vulnerable to manipulation by

 the user. These solutions additionally suffered from high administrative overhead

 since each communication device required separate and independent configuration

 by an authorized administrator.

       18.   Kajeet addressed these shortcomings through the use of a distributed

 architecture scheme in which usage policies were stored remotely from the

 controlled communication device. This approach made it much more difficult, if

 not impossible, for users to access and manipulate security settings, resulting in a

 more effective control scheme, while also accommodating real-time control of user

 groups (consisting of one or more devices for which a common set of security

 policies could appropriately be applied).          These represented technological

 improvements to the operation of communication device control systems and

 methods.




                                    Page 10 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 13
                                            Filed 11/22/19    of 20
                                                           Page  12 PageID #: 474
                                                                    of 19 Page  ID
                                    #:8137



 IV.   THE PATENTS-IN-SUIT

       19.    The Patents-in-Suit comprise U.S. Patents Nos. 3,712,371, 8,667,559,

 and 8,360,612. These three patents share a common specification and are part of a

 larger family of thirty-two issued patents assigned to Kajeet. I understand that the

 common specification of the Patents-in-Suit discloses how the proliferation of cell

 phones and other modern communication devices throughout aspects of modern

 life created the problem of providing adequate control over these devices,

 encompassing a wide range of functionality accessible at any time from virtually

 anywhere. See, e.g., ‘371 Patent at 1:37-56.

       20.    The specification makes clear that the problem to be solved is how to

 maintain effective control to prohibit certain uses while still allowing approved

 uses, all in the context of the user possessing the device at all times, including

 when physically apart from and/or not in contact with the parent/administrator.

 See, e.g., ‘371 Patent at 2:7-21; See, also, ‘371 Patent at 3:24-29; 5:14-19; 12:47-

 67. Kajeet solved these problems through the remote storage of usage policies

 which are thereby less vulnerable to manipulation by the device user, at the same

 time accommodating real-time, continuous control concurrent with device usage,

 which improved the functionality of computer-based systems through improved

 security, effectiveness, and robustness of control.



                                     Page 11 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 14
                                            Filed 11/22/19    of 20
                                                           Page  13 PageID #: 475
                                                                    of 19 Page  ID
                                    #:8138



       21.    The requirement for remote policy storing is implicit in claim 1 of the

 ‘371 Patent. Claim 1 requires that “requests” to use certain functionality of a

 computing device be routed via a switch or node to a policy decider module and

 that decisions be transmitted back through the switch or node for enforcement on

 the controlled device.     These limitations capture the distributed architecture

 scheme of the Patents-in-Suit. Similar limitations, among others, are present in

 claims 13, 22, and 27 of ‘371 Patent. Inclusion of such limitations within the

 claims captures at least the distributed architecture arrangement and results in the

 claim being confined to a particular solution within the corresponding technical

 field rather than being directed merely to the broader abstract concept of applying

 parental or corporate policies to control access.

       22.    The requirements for storing policies remotely, as well as real-time

 application of usage policies are included within the limitations of claim 27 of the

 ‘559 Patent. That claim requires that “requests” to communicate with remote

 computing devices be sent to a server from which a decision on the request is

 provided in real-time. Similar limitations, among others, are present in claims 1,

 13, and 22 of the ‘559 Patent. Inclusion of such limitations within the claims

 captures at least the distributed architecture arrangement and results in the claim

 being confined to a particular solution within the corresponding technical field


                                     Page 12 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 15
                                            Filed 11/22/19    of 20
                                                           Page  14 PageID #: 476
                                                                    of 19 Page  ID
                                    #:8139



 rather than being directed merely to the broader abstract concept of applying

 policies to control access.

       23.    The requirements for remote policy storing as well as application of a

 single set of policies to a group of devices are included within the limitations of

 claim 1 of the ‘612 Patent.      This claim requires grouping of the managed

 computing devices, associating policies to the devices by group and that

 enforcement of policy decisions include sending data corresponding to the

 decision back to the managed device(s). Similar limitations, among others, are

 present in claims 13, 22, and 27 of the ‘612 Patent. Inclusion of such limitations

 within the claims captures at least the distributed architecture arrangement and

 results in the claim being confined to a particular solution within the corresponding

 technical field rather than being directed merely to the broader abstract concept of

 applying policies to control access.

       24.    The claims of the Patents-in-Suit are rooted in control schemes for

 managing mobile communication devices and require remote storage of usage

 policies which are thereby less vulnerable to manipulation by the user of the

 device(s) being managed while still accommodating real-time control concurrent

 with device usage.      The claimed systems improve the functionality of the

 computer-based systems through improved security, effectiveness, and robustness


                                    Page 13 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 16
                                            Filed 11/22/19    of 20
                                                           Page  15 PageID #: 477
                                                                    of 19 Page  ID
                                    #:8140



 of control accommodated. As such, the claims are directed to patent eligible

 subject matter at step one.

       25.      Defendant’s parenting analogy purportedly reading on claim 1 of the

 ‘371 Patent suffers from a host of deficiencies, including (but not limited to):

       • Defendant’s analogy is premised on absurd reductions or omissions of

             claim elements from claim 1 to make the analogy work, such as

             identifying the parent as being the “switch or node” as well as the “policy

             decider” and “policy enforcer” while ignoring limitations directed to the

             interactions between those elements that implicate structural limitations

             on the claimed system’s architecture. Other examples include conflating

             a decision to deny access with the enforcement of that decision.

       • Several claim terms are well-known terms of art in data communications

             and security (such as “receive,” “send,” “request,” “store,” “data,” and

             “policy”), and yet Defendant ignores these well-known meanings

             appropriate to the context of the patent claims, and instead acknowledges

             only such meaning as might occur in common parlance, effectively

             stripping away all technical aspects of the claim that clearly places it

             within a particular technological field; and,




                                       Page 14 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 17
                                            Filed 11/22/19    of 20
                                                           Page  16 PageID #: 478
                                                                    of 19 Page  ID
                                    #:8141



       • The patent requires that the request is sent from the device, rather than

             from the user of the device. As an example, the patent is clear that the

             “request” sent by the device and received by the server occurs as a

             transmission of data packets from the client (the user device) to the server

             across a data communications link (such as the Internet).

       26.      Defendant’s analogy also fails to appreciate the true scope of the

 problem addressed by the Patents-in-Suit as well as the language of the claim

 requiring that the policies be operable to control “requests to or from the

 computing device.”       In modern mobile communications devices, use can be

 proactive or reactive – meaning communications may be initiated by the controlled

 device or by remote devices reaching out to the controlled device. The parenting

 example set forth by Defendant does not address this concept and is unworkable to

 provide control over incoming communications in the manner contemplated by the

 Patents-in-Suit, namely policy enforcement by a server that constrains the ability

 of the device to receive data transmissions consistent with the “request” issued by

 the device. Such a “request” may or may not coincide with a specific action on the

 part of the user. Imagine, for example, that a child goes to a site on the browser in

 their phone. That page loads, and while not caught by the web filter, turns out to be

 malicious. After loading, the webpage immediately redirects the browser to a


                                      Page 15 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 18
                                            Filed 11/22/19    of 20
                                                           Page  17 PageID #: 479
                                                                    of 19 Page  ID
                                    #:8142



 pornography website, for which the child performed no action, and did not try (or

 even want) to see. In this instance, with no involvement on the part of the child,

 the browser makes a forbidden request at the behest of a remote communication

 device. Defendant’s analogy fails entirely to contemplate this scenario which is all

 too common in the real world, and clearly anticipated by the Patents-in-Suit.

       27.    A system practicing the invention of claim 1 of the ‘371 Patent would

 also operate to receive the request from the browser directed to the child’s phone

 and deny it, in order to protect the child from this harmful content that came

 looking for the child (not the other way around). This notion of inappropriate and

 harmful content (especially, but not exclusively, pornography) aggressively

 coming after a child is a significant area where Defendant’s parental analogy

 completely breaks down. This is just one example of many that could be provided

 illustrating that in the context of modern communications devices, and the network

 access they accommodate, inappropriate access to content by children is oftentimes

 unintentional.   Defendant’s analogy does not account for this because it is

 premised on a lack of appreciation of the problem addressed by the Patents-in-Suit

 and partakes of an oversimplification of the corresponding solution claimed.

       28.    Defendant’s analogy relating to claim 27 of the ‘559 Patent and Claim

 1 of the ‘612 Patent likewise suffers each of the same deficiencies as discussed


                                    Page 16 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 19
                                            Filed 11/22/19    of 20
                                                           Page  18 PageID #: 480
                                                                    of 19 Page  ID
                                    #:8143



 above with respect to claim 1 of the ‘371 Patent and therefore fails to present a

 real-world analogue to the claimed inventions as Defendant contends.

       29.   When considered as an ordered combination of elements, the

 challenged claims comprise an “inventive concept.” Each requires storing usage

 policies remotely from the managed devices, an unconventional arrangement at the

 time which yielded improvements in the operation of such systems. As noted

 above, I am aware of few communication device controls that were available at the

 time of invention of the subject matter claimed in the Patents-in-Suit. Each of

 these systems relied on storing settings and policies within accessible portions of

 the device’s memory. As such, these policies were accessible to users of those

 devices for manipulation and/or deactivation or deletion, circumventing the control

 system entirely and requiring that each communication device be separately

 configured. The arrangement disclosed and claimed in the Patents-in-Suit runs

 counter to what was well-known, routine, or conventional at that time by requiring

 remote storage of such policies while effecting real-time control over

 communication devices and providing other benefits, as discussed above.

       30.   As a person of ordinary skill in the art, I recognize this claimed

 arrangement as placing meaningful limitations on the scope of the claims relating




                                   Page 17 of 18
 Case8:18-cv-01519-JAK-PLA
Case  1:20-cv-01339-MN Document 19-2 146-6
                           Document   Filed 12/23/20  Page 20
                                            Filed 11/22/19    of 20
                                                           Page  19 PageID #: 481
                                                                    of 19 Page  ID
                                    #:8144



 to how they solve the problem, rather than broadly claiming an abstract concept

 which may be applied to solve the problem.




                                  Page 18 of 18
